Citation Nr: 0932255	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  08-37 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from December 1942 to 
February 1946.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal of a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO).  

The Board was informed in July 2009 that the Veteran had died 
in early 2009.  


FINDING OF FACT

The Veteran died prior to promulgation of a decision on the 
issue on appeal.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); 
Landicho v. Brown, 7 Vet. App. 42 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

Accordingly, the appeal of the issue in this case has become 
moot by virtue of the death of the Veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).  

The Board finds that this case is one in which the law is 
dispositive and that the issue on appeal must be dismissed on 
that basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Accordingly, for the reasons and bases expressed hereinabove, 
the appeal as to the issue of service connection for 
bilateral hearing loss is dismissed.  In reaching this 
determination, the Board intimates no opinion as to the 
merits of this appeal or of any derivative claims brought by 
a survivor of the Veteran.  Cf. 38 C.F.R. § 20.1106 (2008).  


ORDER

This appeal as to the claim of service connection for 
bilateral hearing loss is dismissed without prejudice due to 
the death of the Veteran.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


